Citation Nr: 1012296	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the right knee due to degenerative 
arthritis, since June 1, 2008.
	
2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the right knee due to 
degenerative arthritis, since June 1, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella/patellofemoral stress syndrome of the 
right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Army from February 1966 to January 1969, January 1971 to 
December 1980, and September 1990 to August 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for right knee degenerative joint 
disease, rated 10 percent disabling on the basis of 
limitation of flexion effective October 25, 2002, and denied 
entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella/patellofemoral stress 
syndrome.

In an April 2007 decision, the Board remanded the matters 
for additional development, including obtaining of private 
medical records and provision of a VA examination.

The case was returned to the Board in June 2009.  At that 
time, the Board recharacterized the issues to better reflect 
all current manifestations of the right knee disability, 
including limitation of extension, limitation of flexion, 
impairment due to meniscal damage, and chondromalacia; 
staged ratings were also assigned.  The Board resolved the 
issues on appeal for the period prior to February 11, 2008, 
and remanded the issues listed above for development of 
evidence regarding the extent of disability after June 1, 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although the Board regrets the additional delay, further 
remand is required for full compliance with VA's duty to 
assist the Veteran in substantiating his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In June 2009, the Board directed that the AMC/RO obtain 
complete private treatment records, and provide a VA 
examination of the left knee to properly evaluate post-
surgery residuals.  Although private medical records were 
obtained, the AMC failed to schedule the examination, even 
though the need for such was noted in the November 2009 
supplemental statement of the case issued by the AMC.  

A remand by the Board confers on an appellant the right to 
VA compliance with the terms of the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance 
with those terms.  Failure of the Board to ensure compliance 
is error as a matter of law.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Further remand is therefore required, 
as the Veteran's representative correctly noted in a March 
2010 informal hearing presentation.

Moreover, on remand, the AMC must take steps to correct the 
Master Record as reflected on the Code Sheet.  A pen and ink 
correction of a Diagnostic Code was made on the January 2003 
rating decision which has not been carried forward.  The 
Veteran's "right knee, degenerative joint disease" is listed 
as being evaluated under Code 5010 on the January 2003 Code 
Sheet; a correction to 5010-5260 was added in ink later.  
This indicates that the assigned evaluation considers the 
degree of limitation of flexion.  The June 2009 
recharacterization of the issue by the Board reflects this.  
Correction of the Code in the Master Record is required to 
avoid the appearance of pyramiding, or doubly compensating, 
the same signs and symptoms of disability under Codes 5010 
and 5262.  38 C.F.R. § 4.14.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Joints 
examination.  The examiner should fully 
describe all current manifestations of 
left knee disability, to include 
impairment of flexion, extension, and 
stability.

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


